224 S.W.3d 623 (2007)
Billy B. GARNER, Appellant,
v.
Don ROPER, Respondent.
No. ED 89318.
Missouri Court of Appeals, Eastern District, Division Five.
May 15, 2007.
Billy Garner, Mineral Point, MO, pro se.
Michael Spillane, Jefferson City, MO, for Respondent.
BOOKER T. SHAW, C.J.
Appellant Billy B. Garner appeals from a judgment denying his petition for writ of habeas corpus. The appeal is dismissed.
Appellant seeks to appeal from the circuit court's judgment denying his petition for writ of habeas corpus. An appeal does not lie from the denial of a petition for habeas corpus. Blackmon v. Missouri Board of Probation and Parole, 97 S.W.3d 458 (Mo. banc 2003); Waserman v. Purkett, 169 S.W.3d 151 (Mo.App. E.D.2005).[1] If we lack jurisdiction to entertain an appeal, then it should be dismissed. Buff v. Roper, 155 S.W.3d 811, 812 (Mo.App. E.D.2005). This Court issued an order directing Appellant to show cause why his appeal should not be dismissed. Appellant has filed a response addressing the merits of his appeal and offers no authority concerning this Court's jurisdiction to entertain his appeal.
The appeal is dismissed for lack of an appealable judgment.
GLENN A. NORTON, J. and PATRICIA L. COHEN, J.
NOTES
[1]  A petitioner's remedy where a petition for writ of habeas corpus is denied is to file a new writ petition in a higher court. Webster v. Purkett, 110 S.W.3d 832, 837 (Mo.App. E.D. 2003).